Citation Nr: 0844565	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for double mastectomy.

2.  Entitlement to service connection for chronic pain in 
both breasts as secondary to service-connected fibrocystic 
breast disease.

3.  Entitlement to service connection for muscular impairment 
as secondary to service-connected fibrocystic breast disease.

4.  Entitlement to service connection for impaired ability to 
lift as secondary to service-connected fibrocystic breast 
disease.

5.  Entitlement to service-connection for impaired ability to 
lactate as secondary to service-connected fibrocystic breast 
disease.

6.  Entitlement to service connection for negative self image 
as secondary to service-connected fibrocystic breast disease.

7.  Entitlement to service connection for loss of body 
integrity as secondary to service-connected fibrocystic 
breast disease.

8.  Entitlement to service connection for emotional distress 
as secondary to service-connected fibrocystic breast disease.

9.  Entitlement to special monthly compensation based on 
anatomical loss.

10.  Entitlement to service connection for pain, chest area 
as secondary to service-connected fibrocystic breast disease.

11.  Entitlement to service connection for internal and 
external itching in the breast region as secondary to 
service-connected fibrocystic breast disease.

12.  Entitlement to service connection for scarring as 
secondary to service-connected fibrocystic breast disease.

13.  Entitlement to service connection for debilitation 
preventing comfortable life as secondary to service-connected 
fibrocystic breast disease.

14.  Entitlement to service connection for back pain as 
secondary to service-connected fibrocystic breast disease.

15.  Entitlement to service connection for sleep loss as 
secondary to service-connected fibrocystic breast disease.

16.  Entitlement to service connection for increased pain 
with movement as secondary to service-connected fibrocystic 
breast disease.

17.  Entitlement to service connection for bilateral arm pain 
as secondary to service-connected fibrocystic breast disease.

18.  Entitlement to service connection for burning sensation 
in the breast region as secondary to service-connected 
fibrocystic breast disease.

19.  Entitlement to service connection for reduction of 
bilateral arm abduction as secondary to service-connected 
fibrocystic breast disease.

20.  Entitlement to service connection for abandonment of 
certain leisure activities as secondary to service-connected 
fibrocystic breast disease.

21.  Entitlement to service connection for decreased work 
ability as secondary to service-connected fibrocystic breast 
disease.

22.  Entitlement to service connection for decreased 
concentration as secondary to service-connected fibrocystic 
breast disease.

23.  Entitlement to service connection for loss of limb 
anxiety as secondary to service-connected fibrocystic breast 
disease.

24.  Entitlement to service connection for limb numbness as 
secondary to service-connected fibrocystic breast disease.

25.  Entitlement to service connection for bilateral shoulder 
pain as secondary to service-connected fibrocystic breast 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from May 1989 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.


REMAND

In her August 2007 substantive appeal, the veteran requested 
a Board hearing at her local RO before a member of the Board.  
Thereafter, the veteran was advised in a July 2008 RO letter 
that she had been scheduled for a hearing before a traveling 
member of the Board at her RO on August 27, 2008, and the 
letter advising her of the hearing date contains a 
handwritten notation that she failed to report.  The veteran 
and her representative now maintain that the letter notifying 
the veteran of her hearing date was sent to the wrong 
address, and the most recent address of record for the 
veteran does reflect an address that is different from the 
one used in the July 2008 RO letter.  Therefore, the Board 
finds that it has no alternative but to remand this case so 
that the veteran can be afforded her previously requested 
hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a Veterans Law Judge at the RO.  
The veteran should be notified of the 
hearing at her current address.  See 
Statement in Support of Claim, dated 
October 17, 2008.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

